ACCEPTED
                                                                                                         2001-61475
                                                                                     FOURTEENTH COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                                6/29/2015 5:00:23 PM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK

                                     CAUSE NO. 2001-61475

                                                                                  FILED IN
IN THE INTEREST OF                              §            IN THE DISTRICT  COURT
                                                                       14th COURT OF APPEALS
                                                §                         HOUSTON, TEXAS
                                                §                      6/29/2015 5:00:23 PM
                                                §                      CHRISTOPHER A. PRINE
CHRISTIAN YVONNE KOZMO                          §            OF HARRIS COUNTY,  Clerk
                                                                                    TEXAS
  SPATES                                        §
                                                §
                                                §
CHILD                                           §            247th/312th JUDICIAL DISTRICT


                                     NOTICE OF APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Christopher Spates on this 29th day of June 2015, appearing by and

through the undersigned counsel of record, and pursuant to the authority of Rule 25 of the

Texas Rules of Appellate Procedure, filing this Notice of Appeal.           In support thereof,

Christopher Spates would show the Court the following:

1.     Christopher Spates desires to appeal to either the First or Fourteenth Court of Appeals,

the Final Order entered in Cause No. 2001-61475; In The Interest of Christian Yvonne Kozmo

Spates, which was signed by the Presiding Judge of the 312th Judicial District Court of Harris

County, Texas on May 28, 2015.

2.     Christopher Spates files this appeal because he is directly and adversely affected by the

Final Order.

3.     Appellant seeks to render void and unenforceable, the trial court’s order of May 28, 2015,

which set aside the order of February 13, 2015 modifying child support.

4.     The trial court signed the Final Order on May 28, 2015, thereby making the deadline to

file a notice of appeal thirty (30) days from that date pursuant to Texas Rule of Appellate



Notice of Appeal                                                                               Pg. 1
Procedure 26.1. Appellant’s Notice of Appeal is timely as it is within the time allowed for

timely filing the notice of appeal. Tex. R. Civ. P. §4.

5.     Appellant also requests suspension of enforcement of the judgment rendered by the Final

Order of May 28, 2015, pending appeal.

6.     Pursuant to Rule 34.5 of the Texas Rules of Appellate Procedure, Appellant respectfully

requests that an undesignated copy of the Clerk's Record be included in the Appellate Record.

7.     Contemporaneously with the filing of this Notice of Appeal, Christopher Spates is

serving notice of the appeal on all parties to the Final Order.

       WHEREFORE, PREMISES CONSIDERED, Christopher Spates respectfully prays that

this Notice of Appeal be filed amongst the papers in the above-styled and numbered cause and

then assigned to either the First or Fourteenth Court of Appeals so that it may be heard.

Additionally, Appellant prays for such further relief either at law or equity, to which it may

prove itself justly entitled.


                                                      Respectfully submitted,

                                                          /s/ Taura D. Spates

                                                      Taura D. Spates
                                                      Texas Bar No. 24071745
                                                      P.O. Box 742393
                                                      Houston, TX 77274
                                                      (713) 203-3861 Ph
                                                      (281) 206-2660 Fx
                                                      tauraspates@yahoo.com

                                                      ATTORNEY FOR APPELLANT,
                                                      CHRISTOPHER SPATES




Notice of Appeal                                                                            Pg. 2
                               CERTIFICATE OF SERVICE

This is to certify that the above and foregoing Notice of Appeal has been served by delivery of
a true copy on the 29th day of June 2015 as follows:


Daniel Lemkuil
1314 Texas Ave., Suite 1515
Houston, TX 77002
daniel_lemkuil@flash.net


Angela Lancelin
Assistant Attorney General
Office of the Attorney General
By electronic transmission to angela.lancelin@texasattorneygeneral.gov


John Worley
Office of The Attorney General
Appellate Division
John.worley@texasattorneygeneral.gov




                                                         /s/ Taura D. Spates

                                                      Taura Spates




Notice of Appeal                                                                             Pg. 3